Case 3:18-cv-01941-WQH-MSB Document 31 Filed 05/09/19 PageID.1547 Page 1 of 2



   1
   2
   3
   4
   5
   6
   7
   8
   9                       UNITED STATES DISTRICT COURT
  10                     SOUTHERN DISTRICT OF CALIFORNIA
  11
  12 HEAT FACTORY USA, INC.,                    Case No. 18-cv-1941-WQH-MSB
     a California corporation,
  13
                  Plaintiff,                    PRELIMINARY INJUNCTION
  14                                            ORDER
            v.
  15
     SCHAWBEL TECHNOLOGIES, LLC,
  16 a Massachusetts limited liability company,
  17              Defendant.
  18
     SCHAWBEL TECHNOLOGIES LLC,
  19 a Massachusetts limited liability company,
  20              Counter-Claimant,
  21        v.
  22 HEAT FACTORY USA, INC.,
     a California corporation,
  23
                  Counter-Defendant.
  24
  25
  26
  27
  28
Case 3:18-cv-01941-WQH-MSB Document 31 Filed 05/09/19 PageID.1548 Page 2 of 2



   1        Schawbel Technologies LLC's Motion for Preliminary Injunction having been
   2 reviewed and considered by this Court, and for good cause appearing therefore as
   3 set forth in the Court's Order dated April 23, 2019 (ECF No. 24), the Court finds as
   4 follows:
   5        1.     The Motion is granted in part and denied in part;
   6        2.     Effective as of April 23, 2019, Heat Factory was and is enjoined from
   7 further manufacture of products utilizing the patents at issue in this action. Heat
   8 Factory is not permitted to sell any products that were not completed as of April 23,
   9 2019, nor to continue the manufacture of products that were in progress as of that
  10 date, begun after that date, or are otherwise presently in production.
  11        3.     Subject to resolution of Schawbel's claims for declaratory relief
  12 regarding termination of the License Agreement and patent infringement, Heat
  13 Factory is permitted to sell finished products that were fully-assembled and ready
  14 for sale, to wholesalers or directly to customers, as of April 23, 2019, including the
  15 inventory that Heat Factory acquired from Schawbel Technologies pursuant to the
  16 Asset Purchase Agreement.
  17        4.     Schawbel shall file proof that it has obtained a bond in the amount of
  18 $25,000 within ten days of the entry of this Order.
  19   Dated: May 9, 2019
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                              18cv1941-WQH-MSB
                                                -2-
